Title: From Thomas Jefferson to Samuel Harrison Smith, 12 August 1804
From: Jefferson, Thomas
To: Smith, Samuel Harrison


               
                  
                     Sir
                  
                  Monticello Aug. 12. 04.
               
               I recieved yesterday your favor of the 8th. there was no mistake in sending you the proceedings of the H. of Burgesses instead of the Convention. the General assembly (consisting of a Council & H. of B.) met on the call of Ld. Dunmore at Williamsburg June 1. 1775. they consumed the whole of a short session in the controversy with Ld. Dunmore, & had the controversial papers printed separately to be distributed among their constituents. this collection is what I sent you. having left them myself in session, & gone on to Philadelphia, I never got a copy of their journals, and suppose they do not now exist. from Williamsburg they went to Richmond where they met in convention July 17. but I was not there, & believe nothing remarkeable past.—as to interesting facts, they exist only in the memory, & are called up by particular circumstances only & by recollection. it would be difficult to recall them to the mind in any other way. I have sometimes thought I would write them down as they occurred, but have never had the courage to begin. accept my friendly salutations & assurances of esteem.
               
                  
                     Th: Jefferson
                  
               
            